                                 Case:21-01186-jtg              Doc #:1 Filed: 05/04/2021                    Page 1 of 46


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Midwest Steel Fabricators, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1820 Lake Street                                                175 Gemstone Lane
                                  Kalamazoo, MI 49001                                             Holland, MI 49423
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kalamazoo                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                 Case:21-01186-jtg                 Doc #:1 Filed: 05/04/2021                        Page 2 of 46
Debtor    Midwest Steel Fabricators, Inc.                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3399

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                   Case:21-01186-jtg                     Doc #:1 Filed: 05/04/2021                     Page 3 of 46
Debtor    Midwest Steel Fabricators, Inc.                                                                 Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case:21-01186-jtg            Doc #:1 Filed: 05/04/2021                   Page 4 of 46
Debtor   Midwest Steel Fabricators, Inc.                                              Case number (if known)
         Name

                               $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                 Case:21-01186-jtg               Doc #:1 Filed: 05/04/2021                      Page 5 of 46
Debtor    Midwest Steel Fabricators, Inc.                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 3, 2021
                                                  MM / DD / YYYY


                             X   /s/ Garrie L. Mann                                                       Garrie L. Mann
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Steven L. Rayman                                                      Date May 3, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven L. Rayman
                                 Printed name

                                 CBH Attorneys & Counselors, PLLC.
                                 Firm name

                                 MAIN OFFICE
                                 25 Division Avenue S., Suite 500
                                 Grand Rapids, MI 49503
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     616-608-3061                  Email address      nikki@chasebylenga.com

                                 P30882 MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Case:21-01186-jtg   Doc #:1 Filed: 05/04/2021   Page 6 of 46
                                   Case:21-01186-jtg                     Doc #:1 Filed: 05/04/2021                     Page 7 of 46




 Fill in this information to identify the case:

 Debtor name         Midwest Steel Fabricators, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 3, 2021                             X /s/ Garrie L. Mann
                                                                       Signature of individual signing on behalf of debtor

                                                                       Garrie L. Mann
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                         Case:21-01186-jtg                                Doc #:1 Filed: 05/04/2021                                           Page 8 of 46

 Fill in this information to identify the case:

 Debtor name            Midwest Steel Fabricators, Inc.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           673,270.90

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           673,270.90


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           529,005.18


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              2,578.37

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,247,608.45


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,779,192.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case:21-01186-jtg                      Doc #:1 Filed: 05/04/2021                Page 9 of 46

 Fill in this information to identify the case:

 Debtor name         Midwest Steel Fabricators, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                           12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of
                                                                                                                                            debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                  Last 4 digits of account
                                                                                                                 number


           3.1.     Consumers Credit Union                                       Checking                                                                     $25.15



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                               $25.15
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                                    30,000.00   -                               0.00 =....                              $30,000.00
                                              face amount                            doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case:21-01186-jtg                    Doc #:1 Filed: 05/04/2021              Page 10 of 46

 Debtor         Midwest Steel Fabricators, Inc.                                                  Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                           $30,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Scrap Inventory                                                                     $0.00                                        $2,000.00



 23.       Total of Part 5.                                                                                                             $2,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021             Page 11 of 46

 Debtor         Midwest Steel Fabricators, Inc.                                               Case number (If known)
                Name



 39.       Office furniture
           Desks; Chairs; File Cabinets; Old Computers,
           Printers                                                                         $0.00    Liquidation                         $1,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $1,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2000 International Stake Truck
                     Name on Title: Midwest Steel
                     Fabricators

                     VIN# 1HTSCABM5YH235371

                     Vehicle is in poor condition/needs
                     repairs                                                                $0.00                                        $3,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Hem Saw; (2) Iron Workers; (3) Welders; (2)
           Forklifts                                                                        $0.00                                      $14,500.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021            Page 12 of 46

 Debtor         Midwest Steel Fabricators, Inc.                                              Case number (If known)
                Name

            2008 Farley XRP 50; CNC Profile Cutting &
            Drilling Machine; Plasma Burn Table                                             $0.00                           $300,000.00


            Ocean Avenger 40 CNC Beam Drill Line, 30
            KVA Transformer, Immersion Tank Heater,
            Probe Sen Sing System, Through-the-Tool
            Unist Spry Mist Coolant System, Additional
            Bed Section, Ocean R Ejuvenator Drill                                           $0.00                             $80,000.00


            Scout (HD), Pneumatic Water Table, CDLR
            Chain Driven Live Roller Conveyor, Gravity
            Roller Conveyor, Scout (HD), Hem Dual Post
            Semi-Automatic Horizontal Bandsaw

            Equipment currently located at: GT Fab, 3520
            S. Riverview Road, Port Allen, LA 70767                                         $0.00                           $242,745.75




 51.        Total of Part 8.                                                                                              $640,245.75
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                    Case:21-01186-jtg                         Doc #:1 Filed: 05/04/2021                               Page 13 of 46

 Debtor          Midwest Steel Fabricators, Inc.                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $25.15

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $30,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $2,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $640,245.75

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $673,270.90           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $673,270.90




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                    Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                   Page 14 of 46

 Fill in this information to identify the case:

 Debtor name         Midwest Steel Fabricators, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Banterra Bank                                  Describe debtor's property that is subject to a lien                 $117,155.83                 $80,000.00
       Creditor's Name                                Equipment Loan / UCC filed 4/3/18
                                                      Ocean Avenger 40 CNC Beam Drill Line, 30
                                                      KVA Transformer, Immersion Tank Heater,
                                                      Probe Sen Sing System, Through-the-Tool
       111 Airway Drive                               Unist Spry Mist Coolant System, Additional
       PO Box 310                                     Bed Section, Ocean R Ejuvenator Drill
       Marion, IL 62959
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5938
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   CIT                                            Describe debtor's property that is subject to a lien                 $242,745.75               $242,745.75
       Creditor's Name                                Equipment Loan / UCC filed 3/29/19
                                                      All inclusive UCC, Scout (HD), Pneumatic
                                                      Water Table, CDLR Chain Driven Live Roller
                                                      Conveyor, Gravity Roller Conveyor, Scout
                                                      (HD), Hem Dual Post Semi-Automatic
       155 Commerce Way                               Horizontal Bandsaw
       Portsmouth, NH 03801
       Creditor's mailing address                     Describe the lien
                                                      UCC Search
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                     Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021                     Page 15 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                         Case number (if known)
              Name

        2019                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0761
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Consumers Credit Union                        Describe debtor's property that is subject to a lien                      $81,707.70        $300,000.00
        Creditor's Name                               Equipment Loan / UCC filed 1/4/19; 2/17/19
                                                      2008 Farley XRP 50; CNC Profile Cutting &
                                                      Drilling Machine; Plasma Burn Table
        PO Box 525                                    All inclusive filing
        Oshtemo, MI 49077
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        1/3/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2051
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    Consumers Credit Union                        Describe debtor's property that is subject to a lien                      $87,395.90          $17,500.00
        Creditor's Name                               Business Loan / All inclusive UCC filing
                                                      UCC filed 4/11/19
        PO Box 525
        Oshtemo, MI 49077
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        4/10/19                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2018
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $529,005.18

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021                    Page 16 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                   Case number (if known)
              Name

 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        9th Circuit Court
        150 E. Crosstown Parkway                                                                          Line   2.2
        Kalamazoo, MI 49007

        Banterra Bank
        401 E. Deyoung Street                                                                             Line   2.1
        PO Box 790
        Marion, IL 62959

        Gordon Miller
        151 S. Rose Street                                                                                Line   2.3
        Suite 900
        Kalamazoo, MI 49007

        Mammina & Ajlouny PC
        370 E. Maple Road                                                                                 Line   2.2
        Suite 230
        Birmingham, MI 48009




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case:21-01186-jtg                      Doc #:1 Filed: 05/04/2021                           Page 17 of 46

 Fill in this information to identify the case:

 Debtor name         Midwest Steel Fabricators, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency                                       Contingent
           PO Box 7346                                                  Unliquidated
           Philadelphia, PA 19101                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revnue Service                                   Check all that apply.
           PO Box 32500                                                 Contingent
           Stop 15                                                      Unliquidated
           Detroit, MI 48232                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   44293                                 Best Case Bankruptcy
                                  Case:21-01186-jtg                      Doc #:1 Filed: 05/04/2021                            Page 18 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                                 Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $0.00    $0.00
          Kalamazoo City Treasurer                                   Check all that apply.
          241 W. South Street                                           Contingent
          Kalamazoo, MI 49007                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       Property Taxes

          Last 4 digits of account number 5102                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $0.00    $0.00
          Michigan Dept. of Treasury                                 Check all that apply.
          Collection/Bankruptcy Division                                Contingent
          PO Box 30168                                                  Unliquidated
          Lansing, MI 48909                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $0.00    $0.00
          Office of the U.S. Trustee                                 Check all that apply.
          125 Ottawa NW, Suite 200R                                     Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $2,578.37     $0.00
          State of Michigan                                          Check all that apply.
          Department of Treasury                                        Contingent
          PO Box 30199                                                  Unliquidated
          Lansing, MI 48910                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       Withholding

          Last 4 digits of account number 3430                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                  Case:21-01186-jtg                      Doc #:1 Filed: 05/04/2021                              Page 19 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                                 Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Unemployment Insurance Agency                             Check all that apply.
           Bankruptcy Unit                                              Contingent
           3024 W. Grand Blvd. Ste 12-100                               Unliquidated
           Detroit, MI 48202                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           AHB Tooling & Machinery                                                     Contingent
           1663 Champagne Drive North                                                  Unliquidated
           Saginaw, MI 48604                                                           Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     Notice Only
           Last 4 digits of account number 6145
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $934.97
           Airgas USA LLC                                                              Contingent
           6055 Rockside Woods Blvd. N                                                 Unliquidated
           Independence, OH 44131                                                      Disputed
           Date(s) debt was incurred 2020 - 2021
                                                                                   Basis for the claim:     Vendor
           Last 4 digits of account number 6569
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $54,381.04
           American Express                                                            Contingent
           PO Box 0001                                                                 Unliquidated
           Los Angeles, CA 90096                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit Card
           Last 4 digits of account number      3008
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $13,762.65
           AZZ Galvanizing Services                                                    Contingent
           PO Box 843771                                                               Unliquidated
           Dallas, TX 75284                                                            Disputed
           Date(s) debt was incurred 2020
                                                                                   Basis for the claim:     Vendor
           Last 4 digits of account number      Unknown
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $928.00
           Beech & Rich Inc.                                                           Contingent
           525 North 20th Street                                                       Unliquidated
           Battle Creek, MI 49037                                                      Disputed
           Date(s) debt was incurred 2020
                                                                                   Basis for the claim:     Vendor
           Last 4 digits of account number      8617
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                           Page 20 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                         Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $267.47
          Best Way Disposal Inc.                                                Contingent
          2314 Miller Road                                                      Unliquidated
          Kalamazoo, MI 49001                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       2167
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,700.00
          Chicago Metal                                                         Contingent
          6289 Eagle Way                                                        Unliquidated
          Chicago, IL 60678                                                     Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Vendor
          Last 4 digits of account number       Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,154.00
          Cincinnati Corporate Billing                                          Contingent
          The Cincinnati Insurance Co.                                          Unliquidated
          PO Box 14529                                                          Disputed
          Cincinnati, OH 45250
                                                                             Basis for the claim:    Insurance
          Date(s) debt was incurred 2020
          Last 4 digits of account number 7685                               Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,114.26
          Citi Cards                                                            Contingent
          PO Box 9001016                                                        Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       6033
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Complete Capital Services                                             Contingent
          1310 Madrid Street                                                    Unliquidated
          Suite 101                                                             Disputed
          Marshall, MN 56258
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred 2019
          Last 4 digits of account number 9761                               Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,939.86
          Connection Service Co.                                                Contingent
          PO Box 8728                                                           Unliquidated
          Benton Harbor, MI 49023                                               Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,436.55
          Consumers Credit Union                                                Contingent
          PO Box 525                                                            Unliquidated
          Oshtemo, MI 49077                                                     Disputed
          Date(s) debt was incurred 2019 - 2020
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number 2689
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                           Page 21 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                         Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $381,588.82
          Consumers Credit Union                                                Contingent
          PO Box 525                                                            Unliquidated
          Oshtemo, MI 49077                                                     Disputed
          Date(s) debt was incurred 2/1/15
                                                                             Basis for the claim:    Personal Guarantee
          Last 4 digits of account number 1402
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,413.88
          Consumers Energy                                                      Contingent
          PO Box 740309                                                         Unliquidated
          Cincinnati, OH 45274                                                  Disputed
          Date(s) debt was incurred  2020 - 2021                             Basis for the claim:    Utility Bill
          Last 4 digits of account number 4370
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,446.37
          Contractors Steel Company                                             Contingent
          36555 Amrhein Road                                                    Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Corporate Client Services LLC                                         Contingent
          1880 North Congress Avenue                                            Unliquidated
          Suite 211                                                             Disputed
          Boynton Beach, FL 33426
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred 2019
          Last 4 digits of account number Unknown                            Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,223.01
          CTS                                                                   Contingent
          13800 E. Michigan                                                     Unliquidated
          Galesburg, MI 49053                                                   Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Vendor
          Last 4 digits of account number       6260
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,268.00
          D-K Fence Co. Inc.                                                    Contingent
          1227 Dickman Road                                                     Unliquidated
          Battle Creek, MI 49037                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       881A
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          ECI Erectors LLC                                                      Contingent
          PO Box 212                                                            Unliquidated
          Oakville, IN 47367                                                    Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Vendor
          Last 4 digits of account number       Unknown
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                           Page 22 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                         Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,848.00
          Fawley Door                                                           Contingent
          6736 Lovers Lane                                                      Unliquidated
          Portage, MI 49002                                                     Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Vendor
          Last 4 digits of account number       3689
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Frontline Legal Service LLC                                           Contingent
          1166 W. Newport Center Drive                                          Unliquidated
          Deerfield Beach, FL 33442                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Garrie L. Mann, Sr.                                                   Contingent
          175 Gemstone Lane                                                     Unliquidated
          Holland, MI 49423                                                     Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Loans to the Business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,746.78
          HG-Farley Laserlab USA Inc.                                           Contingent
          4635 Colt Road                                                        Unliquidated
          Rockford, IL 61109                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number 3531
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84.79
          HR Direct                                                             Contingent
          PO Box 669390                                                         Unliquidated
          Pompano Beach, FL 33066                                               Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number 1739
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,459.72
          Indiana Galvanizing                                                   Contingent
          51702 Lovejoy Drive                                                   Unliquidated
          Middlebury, IN 46540                                                  Disputed
          Date(s) debt was incurred  2019 - 2020                             Basis for the claim:    Vendor
          Last 4 digits of account number Various Account
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lone Star Cutting Solutions
          CNC Router & Plasma Inc.                                              Contingent
          PO Box 1181                                                           Unliquidated
          140 CR 2840                                                           Disputed
          Mineola, TX 75773
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred 2019
          Last 4 digits of account number 5725                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                           Page 23 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                         Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          McMaster-Carr Supply                                                  Contingent
          c/o Biehl & Biehl Inc.                                                Unliquidated
          PO Box 87410                                                          Disputed
          Carol Stream, IL 60188
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2020
          Last 4 digits of account number       3075                         Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $521.75
          Michigan Insurance Company                                            Contingent
          c/o CCSC                                                              Unliquidated
          725 Canton Street                                                     Disputed
          Norwood, MA 02062
                                                                             Basis for the claim:    Insurance
          Date(s) debt was incurred 2020
          Last 4 digits of account number 4539                               Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,736.84
          Nucor Grating                                                         Contingent
          PO Box 822814                                                         Unliquidated
          Philadelphia, PA 19182                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,375.00
          Nulty Insurance                                                       Contingent
          5579 Stadium Drive                                                    Unliquidated
          Kalamazoo, MI 49009                                                   Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Insurance
          Last 4 digits of account number       Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $254,049.68
          On Deck Capital Inc.                                                  Contingent
          1400 Braodway                                                         Unliquidated
          25th Floor                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Loan / Judgment
          Date(s) debt was incurred      2019
          Last 4 digits of account number       Unknown                      Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          Provident Engineering Corp.                                           Contingent
          10 Eisenhower Blvd.                                                   Unliquidated
          Lancaster, PA 17603                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,064.63
          Rigid Steel Contractors Inc.                                          Contingent
          5808 S. Division Avenue                                               Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number Unknown
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                           Page 24 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                         Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,777.44
          Rollie Williams Paint Spot                                            Contingent
          1179 Kent Street                                                      Unliquidated
          Elkhart, IN 46514                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       3888
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ronald B. Rich
          Ronald B. Rich & Associates                                           Contingent
          30665 Northwestern Highway                                            Unliquidated
          Suite 280                                                             Disputed
          Farmington, MI 48334
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,061.94
          S.Z.S. Fasteners Inc.                                                 Contingent
          2634 142nd Avenue                                                     Unliquidated
          Dorr, MI 49323                                                        Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Vendor
          Last 4 digits of account number       Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $656.82
          Sherwin Williams Company                                              Contingent
          230 Red Coach Drive                                                   Unliquidated
          Suite A                                                               Disputed
          Mishawaka, IN 46545
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2020
          Last 4 digits of account number 2284                               Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,400.00
          Superior Domestic Services Inc                                        Contingent
          308 22nd Avenue NE                                                    Unliquidated
          Center Point, AL 35215                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46.50
          Team Logic IT                                                         Contingent
          7950 Moorsbridge Road                                                 Unliquidated
          Portage, MI 49024                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number       Unknown
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,387.50
          Terry's Road Service Inc.                                             Contingent
          Terry's Transportation                                                Unliquidated
          PO Box 19305                                                          Disputed
          Kalamazoo, MI 49019
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred 2019
          Last 4 digits of account number       MW Steel                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                           Page 25 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                         Case number (if known)
              Name

 3.41      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,154.00
           The Cincinnati Insurance Co.                                         Contingent
           PO Box 14529                                                         Unliquidated
           Cincinnati, OH 45250                                                 Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Cancellation of Insurance
           Last 4 digits of account number 7684
                                                                             Is the claim subject to offset?         No    Yes

 3.42      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $158,491.40
           US Bank                                                              Contingent
           dba US Bank Equipment Finance                                        Unliquidated
           1310 Madrid Street                                                   Disputed
           Marshall, MN 56258
                                                                             Basis for the claim:    Deficiency Equipment Loan
           Date(s) debt was incurred 2019
           Last 4 digits of account number 7000                              Is the claim subject to offset?         No    Yes


 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $85,386.78
           Webster Electric Inc.                                                Contingent
           2222 Glendening Road                                                 Unliquidated
           Kalamazoo, MI 49001                                                  Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number      Unknown
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       9th Circuit Court
           150 E. Crosstown Parkway                                                                   Line     3.42
           Kalamazoo, MI 49007
                                                                                                             Not listed. Explain

 4.2       Airgas USA, LLC
           PO Box 734445                                                                              Line     3.2
           Chicago, IL 60673
                                                                                                             Not listed. Explain

 4.3       Candace Arroyo
           JJS Law LLP                                                                                Line     3.31
           PO Box 14
                                                                                                             Not listed. Explain
           Leo, IN 46765

 4.4       Citi
           PO Box 6704                                                                                Line     3.9
           Sioux Falls, SD 57104
                                                                                                             Not listed. Explain

 4.5       DeHaan & Bach
           25 Whitney Drive                                                                           Line     3.37
           Suite 106
                                                                                                             Not listed. Explain
           Milford, OH 45150

 4.6       Kevin N. Summers
           801 W. Big Beaver Road                                                                     Line     3.42
           Suite 500
                                                                                                             Not listed. Explain
           Troy, MI 48084



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                        Page 26 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                                     Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.7       Mastercard
           PO Box 37603                                                                          Line     3.12
           Philadelphia, PA 19101
                                                                                                        Not listed. Explain

 4.8       Radius Global Solutions LLC
           7831 Glenroy Road                                                                     Line     3.14
           Suite 250-A
                                                                                                        Not listed. Explain
           Minneapolis, MN 55439

 4.9       Teasdale & Associates
           5017 Washington Place                                                                 Line     3.25
           Suite 302
                                                                                                        Not listed. Explain
           Saint Louis, MO 63108

 4.10      Weberolcese
           PO Box 3006                                                                           Line     3.3
           Birmingham, MI 48012
                                                                                                        Not listed. Explain

 4.11      Zwicker & Associates PC
           320 East Big Beaver Road                                                              Line     3.31
           Suite 100
                                                                                                        Not listed. Explain
           Troy, MI 48083


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                      2,578.37
 5b. Total claims from Part 2                                                                       5b.    +     $                  1,247,608.45

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    1,250,186.82




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021              Page 27 of 46

 Fill in this information to identify the case:

 Debtor name         Midwest Steel Fabricators, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021           Page 28 of 46

 Fill in this information to identify the case:

 Debtor name         Midwest Steel Fabricators, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Garrie L. Mann,                   175 Gemstone Lane                                 American Express                   D
             Sr.                               Holland, MI 49423                                                                    E/F       3.3
                                                                                                                                    G




    2.2      Garrie L. Mann,                   175 Gemstone Lane                                 Banterra Bank                      D   2.1
             Sr.                               Holland, MI 49423                                                                    E/F
                                                                                                                                    G




    2.3      Garrie L. Mann,                   175 Gemstone Lane                                 Indiana Galvanizing                D
             Sr.                               Holland, MI 49423                                                                    E/F       3.25
                                                                                                                                    G




    2.4      Garrie L. Mann,                   175 Gemstone Lane                                 Citi Cards                         D
             Sr.                               Holland, MI 49423                                                                    E/F       3.9
                                                                                                                                    G




    2.5      Garrie L. Mann,                   175 Gemstone Lane                                 CIT                                D   2.2
             Sr.                               Holland, MI 49423                                                                    E/F
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021           Page 29 of 46

 Debtor       Midwest Steel Fabricators, Inc.                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Garrie L. Mann,                   175 Gemstone Lane                                Rollie Williams Paint       D
             Sr.                               Holland, MI 49423                                Spot                        E/F       3.34
                                                                                                                            G




    2.7      Garrie L. Mann,                   175 Gemstone Lane                                Kalamazoo City              D
             Sr.                               Holland, MI 49423                                Treasurer                   E/F       2.3
                                                                                                                            G




    2.8      Garrie L. Mann,                   175 Gemstone Lane                                US Bank                     D
             Sr.                               Holland, MI 49423                                                            E/F       3.42
                                                                                                                            G




    2.9      Garrie L. Mann,                   175 Gemstone Lane                                On Deck Capital Inc.        D
             Sr.                               Holland, MI 49423                                                            E/F       3.31
                                                                                                                            G




    2.10     Garrie L. Mann,                   175 Gemstone Lane                                Consumers Credit            D   2.3
             Sr.                               Holland, MI 49423                                Union                       E/F
                                                                                                                            G




    2.11     Garrie L. Mann,                   175 Gemstone Lane                                Consumers Credit            D
             Sr.                               Holland, MI 49423                                Union                       E/F       3.13
                                                                                                                            G




    2.12     Garrie L. Mann,                   175 Gemstone Lane                                Consumers Credit            D   2.4
             Sr.                               Holland, MI 49423                                Union                       E/F
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021                       Page 30 of 46




 Fill in this information to identify the case:

 Debtor name         Midwest Steel Fabricators, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $541,188.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,419,680.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                      Page 31 of 46
 Debtor       Midwest Steel Fabricators, Inc.                                                           Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Kyle A. Mann                                                2020                             $55,196.06           Wages
               601 N. Webster Street
               Augusta, MI 49012
               Son

       4.2.    Garrie L. Mann                                              2020                             $57,630.00           Wages
               11100 E. D Avenue
               Richland, MI 49083
               Son

       4.3.    Garrie L. Mann, Sr.                                         2020                                 $350.00          Wages
               175 Gemstone Lane
               Holland, MI 49423
               President

       4.4.    Garrie L. Mann, Sr.                                         2020                             $86,190.78           Rent
               175 Gemstone Lane
               Holland, MI 49423
               President

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property

       US Bank                                                  CDLR Chain Driven Live Roller Conveyor,                        6/20                     $200,000.00
       dba US Bank Equipment Finance                            Gravity Roller Conveyor, Scout (HD), 2003
       1310 Madrid Street                                       Hem Dual Post Semi-Automatic Horizontal
       Marshall, MN 56258                                       Bandsaw


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case:21-01186-jtg                     Doc #:1 Filed: 05/04/2021                      Page 32 of 46
 Debtor       Midwest Steel Fabricators, Inc.                                                              Case number (if known)



               Case title                                       Nature of case               Court or agency's name and                Status of case
               Case number                                                                   address
       7.1.    US Bank National Association                     Collection                   9th Circuit Court                            Pending
               dba U.S. Bank Equipment                                                       150 E. Crosstown Parkway                     On appeal
               Finance v Midwest Steel                                                       Kalamazoo, MI 49007
                                                                                                                                          Concluded
               Fabricators, Inc. and Garrie
               Mann Sr.
               21-0074CK

       7.2.    On Deck Capital Inc. v                           Collection                   9th Circuit Court                            Pending
               Midwest Steel Fabricators                                                     150 E. Crosstown Parkway                     On appeal
               Inc. and Garrie Mann                                                          Kalamazoo, MI 49007
                                                                                                                                          Concluded
               20-0075CK

       7.3.    CIT Bank NA v Midwest Steel                      Complaint                    9th Circuit Court                            Pending
               Fabricators Inc. and Garrie                                                   150 E. Crosstown Parkway                     On appeal
               Mann                                                                          Kalamazoo, MI 49007
                                                                                                                                          Concluded
               2021-0142CK

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                       lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                  Case:21-01186-jtg                     Doc #:1 Filed: 05/04/2021                    Page 33 of 46
 Debtor        Midwest Steel Fabricators, Inc.                                                           Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     CBH Attorneys & Counselors,
                 PLLC.
                 MAIN OFFICE
                 25 Division Avenue S., Suite
                 500
                 Grand Rapids, MI 49503                              Attorney Fees                                             2020                     $1,662.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                      Page 34 of 46
 Debtor      Midwest Steel Fabricators, Inc.                                                            Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021                      Page 35 of 46
 Debtor      Midwest Steel Fabricators, Inc.                                                            Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Gregory J. Klenow                                                                                                          2003 - Present
                    JF Financial Services
                    2224 E. Centre Avenue
                    Portage, MI 49002

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021                       Page 36 of 46
 Debtor      Midwest Steel Fabricators, Inc.                                                            Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Gregory J. Klenow
                    JF Financial Services
                    2224 E. Centre Avenue
                    Portage, MI 49002
       26c.2.       Garrie L. Mann, Sr.
                    175 Gemstone Lane
                    Holland, MI 49423

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Garrie L. Mann, Sr.                            175 Gemstone Lane                                   President                             100%
                                                      Holland, MI 49423



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Garrie L. Mann, Sr.
       .    175 Gemstone Lane
                Holland, MI 49423                               $300.00                                                  2020               Salary

                Relationship to debtor
                Presidence / Owner




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case:21-01186-jtg                  Doc #:1 Filed: 05/04/2021                       Page 37 of 46
 Debtor      Midwest Steel Fabricators, Inc.                                                            Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.2 Garrie L. Mann, Sr.
       .    175 Gemstone Lane
               Holland, MI 49423                                $86,190.78                                               2020              Building Rent

               Relationship to debtor
               President / Owner


       30.3 Garrie L. Mann, Sr.
       .    175 Gemstone Lane
               Holland, MI 49423                                $14,788.07                                               2021              Wages

               Relationship to debtor
               President / Owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 3, 2021

 /s/ Garrie L. Mann                                                     Garrie L. Mann
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021     Page 38 of 46




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Midwest Steel Fabricators, Inc.                                                          Case No.
                                                                                   Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 3, 2021                                                /s/ Garrie L. Mann
                                                                        Garrie L. Mann/President
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case:21-01186-jtg   Doc #:1 Filed: 05/04/2021   Page 39 of 46



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




              9TH CIRCUIT COURT
              150 E. CROSSTOWN PARKWAY
              KALAMAZOO MI 49007


              9TH CIRCUIT COURT
              150 E. CROSSTOWN PARKWAY
              KALAMAZOO MI 49007


              AHB TOOLING & MACHINERY
              1663 CHAMPAGNE DRIVE NORTH
              SAGINAW MI 48604


              AIRGAS USA LLC
              6055 ROCKSIDE WOODS BLVD. N
              INDEPENDENCE OH 44131


              AIRGAS USA, LLC
              PO BOX 734445
              CHICAGO IL 60673


              AMERICAN EXPRESS
              PO BOX 0001
              LOS ANGELES CA 90096


              AZZ GALVANIZING SERVICES
              PO BOX 843771
              DALLAS TX 75284


              BANTERRA BANK
              111 AIRWAY DRIVE
              PO BOX 310
              MARION IL 62959


              BANTERRA BANK
              401 E. DEYOUNG STREET
              PO BOX 790
              MARION IL 62959


              BEECH & RICH INC.
              525 NORTH 20TH STREET
              BATTLE CREEK MI 49037


              BEST WAY DISPOSAL INC.
              2314 MILLER ROAD
              KALAMAZOO MI 49001
Case:21-01186-jtg   Doc #:1 Filed: 05/04/2021   Page 40 of 46




          CANDACE ARROYO
          JJS LAW LLP
          PO BOX 14
          LEO IN 46765


          CHICAGO METAL
          6289 EAGLE WAY
          CHICAGO IL 60678


          CINCINNATI CORPORATE BILLING
          THE CINCINNATI INSURANCE CO.
          PO BOX 14529
          CINCINNATI OH 45250


          CIT
          155 COMMERCE WAY
          PORTSMOUTH NH 03801


          CITI
          PO BOX 6704
          SIOUX FALLS SD 57104


          CITI CARDS
          PO BOX 9001016
          LOUISVILLE KY 40290


          COMPLETE CAPITAL SERVICES
          1310 MADRID STREET
          SUITE 101
          MARSHALL MN 56258


          CONNECTION SERVICE CO.
          PO BOX 8728
          BENTON HARBOR MI 49023


          CONSUMERS CREDIT UNION
          PO BOX 525
          OSHTEMO MI 49077


          CONSUMERS CREDIT UNION
          PO BOX 525
          OSHTEMO MI 49077
Case:21-01186-jtg   Doc #:1 Filed: 05/04/2021   Page 41 of 46




          CONSUMERS CREDIT UNION
          PO BOX 525
          OSHTEMO MI 49077


          CONSUMERS CREDIT UNION
          PO BOX 525
          OSHTEMO MI 49077


          CONSUMERS ENERGY
          PO BOX 740309
          CINCINNATI OH 45274


          CONTRACTORS STEEL COMPANY
          36555 AMRHEIN ROAD
          LIVONIA MI 48150


          CORPORATE CLIENT SERVICES LLC
          1880 NORTH CONGRESS AVENUE
          SUITE 211
          BOYNTON BEACH FL 33426


          CTS
          13800 E. MICHIGAN
          GALESBURG MI 49053


          D-K FENCE CO. INC.
          1227 DICKMAN ROAD
          BATTLE CREEK MI 49037


          DEHAAN & BACH
          25 WHITNEY DRIVE
          SUITE 106
          MILFORD OH 45150


          ECI ERECTORS LLC
          PO BOX 212
          OAKVILLE IN 47367


          FAWLEY DOOR
          6736 LOVERS LANE
          PORTAGE MI 49002


          FRONTLINE LEGAL SERVICE LLC
          1166 W. NEWPORT CENTER DRIVE
          DEERFIELD BEACH FL 33442
Case:21-01186-jtg   Doc #:1 Filed: 05/04/2021   Page 42 of 46




          GARRIE L. MANN, SR.
          175 GEMSTONE LANE
          HOLLAND MI 49423


          GARRIE L. MANN, SR.
          175 GEMSTONE LANE
          HOLLAND MI 49423


          GORDON MILLER
          151 S. ROSE STREET
          SUITE 900
          KALAMAZOO MI 49007


          HG-FARLEY LASERLAB USA INC.
          4635 COLT ROAD
          ROCKFORD IL 61109


          HR DIRECT
          PO BOX 669390
          POMPANO BEACH FL 33066


          INDIANA GALVANIZING
          51702 LOVEJOY DRIVE
          MIDDLEBURY IN 46540


          INTERNAL REVENUE SERVICE
          CENTRALIZED INSOLVENCY
          PO BOX 7346
          PHILADELPHIA PA 19101


          INTERNAL REVNUE SERVICE
          PO BOX 32500
          STOP 15
          DETROIT MI 48232


          KALAMAZOO CITY TREASURER
          241 W. SOUTH STREET
          KALAMAZOO MI 49007


          KEVIN N. SUMMERS
          801 W. BIG BEAVER ROAD
          SUITE 500
          TROY MI 48084
Case:21-01186-jtg   Doc #:1 Filed: 05/04/2021   Page 43 of 46




          LONE STAR CUTTING SOLUTIONS
          CNC ROUTER & PLASMA INC.
          PO BOX 1181
          140 CR 2840
          MINEOLA TX 75773


          MAMMINA & AJLOUNY PC
          370 E. MAPLE ROAD
          SUITE 230
          BIRMINGHAM MI 48009


          MASTERCARD
          PO BOX 37603
          PHILADELPHIA PA 19101


          MCMASTER-CARR SUPPLY
          C/O BIEHL & BIEHL INC.
          PO BOX 87410
          CAROL STREAM IL 60188


          MICHIGAN DEPT. OF TREASURY
          COLLECTION/BANKRUPTCY DIVISION
          PO BOX 30168
          LANSING MI 48909


          MICHIGAN INSURANCE COMPANY
          C/O CCSC
          725 CANTON STREET
          NORWOOD MA 02062


          NUCOR GRATING
          PO BOX 822814
          PHILADELPHIA PA 19182


          NULTY INSURANCE
          5579 STADIUM DRIVE
          KALAMAZOO MI 49009


          OFFICE OF THE U.S. TRUSTEE
          125 OTTAWA NW, SUITE 200R
          GRAND RAPIDS MI 49503


          ON DECK CAPITAL INC.
          1400 BRAODWAY
          25TH FLOOR
          NEW YORK NY 10018
Case:21-01186-jtg   Doc #:1 Filed: 05/04/2021   Page 44 of 46




          PROVIDENT ENGINEERING CORP.
          10 EISENHOWER BLVD.
          LANCASTER PA 17603


          RADIUS GLOBAL SOLUTIONS LLC
          7831 GLENROY ROAD
          SUITE 250-A
          MINNEAPOLIS MN 55439


          RIGID STEEL CONTRACTORS INC.
          5808 S. DIVISION AVENUE
          GRAND RAPIDS MI 49548


          ROLLIE WILLIAMS PAINT SPOT
          1179 KENT STREET
          ELKHART IN 46514


          RONALD B. RICH
          RONALD B. RICH & ASSOCIATES
          30665 NORTHWESTERN HIGHWAY
          SUITE 280
          FARMINGTON MI 48334


          S.Z.S. FASTENERS INC.
          2634 142ND AVENUE
          DORR MI 49323


          SHERWIN WILLIAMS COMPANY
          230 RED COACH DRIVE
          SUITE A
          MISHAWAKA IN 46545


          STATE OF MICHIGAN
          DEPARTMENT OF TREASURY
          PO BOX 30199
          LANSING MI 48910


          SUPERIOR DOMESTIC SERVICES INC
          308 22ND AVENUE NE
          CENTER POINT AL 35215


          TEAM LOGIC IT
          7950 MOORSBRIDGE ROAD
          PORTAGE MI 49024
Case:21-01186-jtg   Doc #:1 Filed: 05/04/2021   Page 45 of 46




          TEASDALE & ASSOCIATES
          5017 WASHINGTON PLACE
          SUITE 302
          SAINT LOUIS MO 63108


          TERRY'S ROAD SERVICE INC.
          TERRY'S TRANSPORTATION
          PO BOX 19305
          KALAMAZOO MI 49019


          THE CINCINNATI INSURANCE CO.
          PO BOX 14529
          CINCINNATI OH 45250


          UNEMPLOYMENT INSURANCE AGENCY
          BANKRUPTCY UNIT
          3024 W. GRAND BLVD. STE 12-100
          DETROIT MI 48202


          US BANK
          DBA US BANK EQUIPMENT FINANCE
          1310 MADRID STREET
          MARSHALL MN 56258


          WEBEROLCESE
          PO BOX 3006
          BIRMINGHAM MI 48012


          WEBSTER ELECTRIC INC.
          2222 GLENDENING ROAD
          KALAMAZOO MI 49001


          ZWICKER & ASSOCIATES PC
          320 EAST BIG BEAVER ROAD
          SUITE 100
          TROY MI 48083
                                  Case:21-01186-jtg                   Doc #:1 Filed: 05/04/2021           Page 46 of 46




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Midwest Steel Fabricators, Inc.                                                                Case No.
                                                                                  Debtor(s)                Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Midwest Steel Fabricators, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 3, 2021                                                          /s/ Steven L. Rayman
 Date                                                                 Steven L. Rayman
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Midwest Steel Fabricators, Inc.
                                                                      CBH Attorneys & Counselors, PLLC.
                                                                      MAIN OFFICE
                                                                      25 Division Avenue S., Suite 500
                                                                      Grand Rapids, MI 49503
                                                                      616-608-3061 Fax:616-719-3782
                                                                      nikki@chasebylenga.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
